   

Case 4:19-cr-20454-LJM-SDD ECF No.1 filed 07/02/19 PagelID.1 Pagei1of3

5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

Plaintiff,

Case: 4:19-cr-20454
Judge: Michelson, Laurie J.
MJ: Davis, Stephanie Dawkins

SEAN LEE, Filed: 07-02-2019
INCORMATION USA v. LEE (dw)

V.

Defendant.

 

INFORMATION

 

THE UNITED STATES ATTORNEY:
COUNT ONE
21 U.S.C. § 841(a)(1);
DISTRIBUTION OF METHAMPHETAMINE

On or about February 26, 2019, in the Eastern District of Michigan,
SEAN LEE, knowingly and intentionally possessed with intent to
distribute 500 grams or more of a mixture and substance containing a
detectable amount of methamphetamine, a Schedule II controlled

substance, in violation of Title 21, United States Code, Section 841(a)(1).

FORFEITURE ALLEGATION

 

The allegations contained in Count One of this Information are
hereby re-alleged and incorporated by reference for the purpose of

alleging forfeiture to the United States of America of certain property in

 

 
  
 
  

Case 4:19-cr-20454-LJM-SDD ECF No.1 filed 07/02/19 PagelD.2 Page2of3

which the defendant has an interest, pursuant to the provisions of Title
21, United States Code, Section 853.

Upon conviction of an offense alleged in Count One of this
Information, the defendant so convicted shall forfeit to the United States
any property constituting or derived from any proceeds which the
defendant obtained, directly or indirectly, or any property traceable
thereto, as the result of such violation, any property which the defendant
used or intended to be used in any manner or part to commit or to
facilitate the commission of such violation, and/or any property involved

in such violation, or any property traceable thereto.
Dated: July 2, 2019

MATTHEW SCHNEIDER
United States Attorney

s/NANCY A. ABRAHAM s/ANTHONY P. VANCE
NANCY A. ABRAHAM (P42060) ANTHONY P. VANCE
Assistant United States Attorney Assistant United States Attorney
600 Church Street - Chief, Branch Offices
Flint, MI 48502
(810) 766-5177

 

 
Case 4:19-cr-20454-LJM-SDD ECF No.1 filed 07/02/19 PagelD.3 Page 3 of 3

 

 

United States District Court Criminal Case C~"-- C+ --* | pa ate
Eastern District of Michigan Case: 4:19-cr-20454
Judge: Michelson, Laurie J.
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to: MJ: Davis, Stephanie Dawkins
Filed: 07-02-2019
INFORMATION USA v. LEE (dw)

~ wremepowrwal WAG INUTINOT,.

 

 

 
   

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

 

 

 

L] Yes L No AUSA’s Initials: NAA

 

Case Title: USA v. SEAN LEE

County where offense occurred : GENESEE

Check One:  [X/Felony LIMisdemeanor [|Petty
Indictment/ Information --- no prior complaint.
_____Indictment/_XX__ Information --- based upon prior complaint [Case number: 19-MJ-30084]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

[_]Corrects errors; no additional charges or defendants.
[_|Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

July 2, 2019

Date
s/NANCY A. ABRAHAM
Assistant United States Attorney

600 Church Street
Flint, MI 48502
Phone: 810-766-5177
Fax:810-766-5427
Attorney Bar # P42060

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.

5/1

 

 
